In this case it appears that a jury were sworn to try the issue joined between the parties, when no issue had been made up in the cause. The defendant having failed to appear and plead, a writ .of inquiry was awarded, which does not appear to have been set aside. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, that the cause be remanded to the court from whence it came and placed on the issue docket, with directions to proceed to execute the writ of inquiry, unlesst the defendant shall appear and plead to issue; and that the plaintiff recover of the defendant his costs in this behalf expended,, which is ordered to be certified to the said court.